DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Previous Claim Objection
	Applicant argues that the amendment to claim 18 has overcome the previous objection. However, the objection was specifically for the phrase “said laser energy” in line 4 of claim 18, which is still present in the claim, and thus still presents the same antecedent basis issue (i.e. there is no previous recitation of laser energy in the claim prior to line 4, and thus it is inappropriate to recite “said” laser energy). The objection is therefore maintained.

II.	Previous Claim Rejections under 35 U.S.C. § 103 
	Regarding Pryor, Applicant argues that Pryor allegedly (1) does not teach a handle, let alone a detachable handle; (2) does not teach the source of laser energy being remote from the probe such that an optical fiber or cable connects them; and (3) does not teach opening of the potential space of the vagina by the massaging portion outer dimension of the probe, thereby creating a probe treatment surface area with a desired dosing of light energy per unit area. As explained below, argument (1) is partially persuasive, while arguments (2) and (3) are not persuasive.
removably attached to [the] probe”; new grounds of rejection are made below in view of an additional reference which addresses this limitation.
	Concerning argument (2) above, contrary to Applicant’s remarks, FIG. 1 of Pryor (reproduced below) clearly shows the light source 100 being remote from the probe 104+108 and connected by optical fiber 102. 

    PNG
    media_image1.png
    295
    514
    media_image1.png
    Greyscale

	Concerning argument (3) above, this argument is not persuasive because massaging portion 108 of Pryor’s device would clearly and necessarily open the potential space of the vagina once inserted. The behavior of the patient’s own bodily tissues would be the same when using Pryor’s device as it would be when using Applicant’s device. Applicant has not 
	Regarding Ben-Yehuda, Applicant presents the same 3 arguments as set forth above for Pryor. These arguments are moot because Ben-Yehuda is not relied upon in the rejections for teaching these limitations. 

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 4, “said laser energy” lacks proper antecedent basis and thus should not be introduced using the word “said.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0286576 A1 to Pryor et al. (hereinafter “Pryor”) in view of US 2012/0253204 A1 to Ben-Yehuda (hereinafter “Ben-Yehuda”) in view of US 2008/0208297 A1 to Gertner et al. (hereinafter “Gertner”).
	Regarding Claims 18-23, Pryor teaches:
a probe comprising a body portion (see portion labeled 104 in FIG. 1) and a massaging portion (108); 
wherein each of said probe and massaging portion have an outer dimension (see FIG. 1) and are transmissive to said laser energy (“The massage wand 104 is made of a material substantially transparent at the wavelength of the therapeutic light such that the therapeutic light 112 can transmit through it” in Para. [0015]); and 
wherein said probe is capable of being in optical communication with a source of laser energy (100) by an optically transmissive fiber (102) such that said laser energy is (see FIG. 1); 
wherein said massaging portion is capable of emitting said laser energy into vaginal tissue surrounding said massaging portion through a predetermined outer surface laser energy emitting surface area ESA (see FIG. 1; massaging portion 108 emits light 112; the light emits away from the outer spherical surface of the massaging portion 108) when said controllable source of laser energy is activated when said probe is inserted a vagina of a user (see e.g. “The massage wand 104 further comprises a protuberance 108. When a force is applied onto the massage wand 104, the protuberance 108 executes rubbing and kneading massage to the vaginal tissue. In the mean time, the therapeutic light 112 that transmits through the massage wand 104 and the protuberance 108 provides photo therapy to the same vaginal tissue” in Para. [0015]); and 
wherein said massaging portion has an outer dimension that is larger than said body portion wherein said massaging portion outer dimension is selected to cause stretching of tissue around outer surface of the massaging portion, opening a potential space of the vagina and creating a probe treatment surface area, when said probe is inserted into the potential space; and wherein said source of laser energy is adapted to deliver a desired dosage of optical energy to said probe treatment surface area at a desired energy per unit area (see 108 in FIG. 1), said massaging portion is further characterized as having a outer surface laser energy emitting surface area ESA (see 108 in FIG. 1).

Pryor fails to specifically teach:

Another reference, Ben-Yehuda, teaches a similar device in the analogous art of phototherapy of body cavities (see title, abstract) in which markings (430) are provided at fixed intervals (e.g. centimeters; see Para. 114) to correspond to different depths of insertion into the body cavity and which are visible from outside the cavity when the probe is inserted (see Paras. 112-114; also see Paras. 159-160 which describe similar markings 630 in FIG. 6B). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor to provide markings on the probe to indicate the linear distance the probe has been translated during said continuous movement, said markings visible from outside said vagina when said probe is inserted into said vagina, similar to the marks taught by Ben-Yehuda, because it would provide the nurse/doctor or other medical professional with a more specific ability to gauge the current depth of insertion into the body lumen at any point in time, which would assist in a variety of ways such as avoiding excessive penetration, ensuring correct delivery of therapy, and so forth.
Additionally, while Pryor teaches portion 104 which may be considered a handle, Pryor as modified by Ben-Yehuda above fails to specifically teach a handle “that is removably attached to said probe, such that probes having different massaging portion outer (see Para. 213) including a similar handheld probe having a distinct handle portion (102) connected to a probe having a body (106) and tip (118). Gertner teaches that the handle is removably attached to the probe (see Para. 59: “the tube 106 may be decoupled or removed from the hand piece 102 …” and ) and envisions that interchangeable, different sized tips could be used to adapt the device for different patients (see Para. 240: “… a plurality of sized tips, removable sheaths, etc. Thus, allowing a practitioner to reuse the device where clinically appropriate multiple times while adapting the device for use with a particular patient …”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Pryor in view of Ben-Yehuda to further include a detachable handle, as taught by Gertner, because (1) a dedicated handle-shaped portion would probe a convenient and comfortable surface for the practitioner’s hand during use (see the shape of Gertner’s handle specifically including surfaces for each finger, as is well known in a handle), and (2) the aspect of removability would be inherently desirably for many reasons, such as easier storage between uses, easier cleaning of individual components, and interchangeability of individual parts. The Examiner also notes that, per MPEP 2144.04(V)(C), making parts separable is generally not a patentably advance if it were considered desirable for any reason to do so; doing so here would be clearly desirable for at least the reasons listed above.

	Regarding Claims 24-25, as discussed above, Ben-Yehuda specifically teaches that the markings may indicate depth measured in units of length “such as centimeters and/or inches” in Para. 114. Although Ben-Yehuda fails to specifically teach that the distance between each marking is exactly one centimeter, it would nevertheless have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal spacing between each marker. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Here, given Ben-Yehuda’s teaching in Para. 114, a variety of spacing intervals such as 1 cm intervals or 1 inch intervals between markings would be equally obvious, particularly given that length indicators typically include individual units of the chosen unit type (e.g. rulers and measuring tapes which are in units of centimeters include 1 centimeter intervals).

Claims 65-68 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Ben-Yehuda and further in view of US 2016/0045762 A1 to Gurovich et al. (hereinafter “Gurovich”) and in view of Gertner.
Regarding Claim 65, Pryor teaches:
a probe comprising a body portion (see portion labeled 104 in FIG. 1) and a massaging portion (108) and a handle portion (proximal end region of 104); 
(see FIG. 1) and are transmissive to said laser energy (“The massage wand 104 is made of a material substantially transparent at the wavelength of the therapeutic light such that the therapeutic light 112 can transmit through it” in Para. [0015]); and 
wherein said probe is capable of being in optical communication with a source of laser energy (100) by an optically transmissive fiber (102) such that said laser energy is transmissible from said source of laser energy, through the body portion and into the massaging portion (see FIG. 1); 
wherein said massaging portion is capable of emitting said laser energy into vaginal tissue surrounding said massaging portion through a predetermined outer surface laser energy emitting surface area ESA (see FIG. 1; massaging portion 108 emits light 112; the light emits away from the outer spherical surface of the massaging portion 108) when said controllable source of laser energy is activated when said probe is inserted a vagina of a user (see e.g. “The massage wand 104 further comprises a protuberance 108. When a force is applied onto the massage wand 104, the protuberance 108 executes rubbing and kneading massage to the vaginal tissue. In the mean time, the therapeutic light 112 that transmits through the massage wand 104 and the protuberance 108 provides photo therapy to the same vaginal tissue” in Para. [0015]); and 
wherein said massaging portion has an outer dimension that is larger than said body portion wherein said massaging portion outer dimension is selected to cause stretching of tissue around outer surface of the massaging portion, opening a potential space of the vagina and creating a probe treatment surface area, when said probe is inserted into the potential (see 108 in FIG. 1), said massaging portion is further characterized as having a outer surface laser energy emitting surface area ESA (see 108 in FIG. 1).

Pryor fails to specifically teach:
wherein said body portion comprises at least one indicator for determining a distance L, wherein L represents the distance said massaging portion has been inserted into the vagina or rectum of a user; wherein said handle portion remains substantially outside a user's vagina when said massaging portion has been inserted into a user's vagina to the extent of contacting the user's vaginal apex (although for this last limitation, the Examiner respectfully submits that given FIG. 1 and the description of Pryor, it seems reasonably clear that some portion of the region 104 would remain outside the vagina even when fully inserted).
Another reference, Ben-Yehuda, teaches a similar device in the analogous art of phototherapy of body cavities (see title, abstract) in which markings (430) are provided at fixed intervals (e.g. centimeters; see Para. 114) to correspond to different depths of insertion into the body cavity and which are visible from outside the cavity when the probe is inserted (see Paras. 112-114; also see Paras. 159-160 which describe similar markings 630 in FIG. 6B). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor to provide markings on the probe to indicate the linear distance the probe has been translated during said continuous movement, said markings visible from outside said vagina when said probe is inserted into said vagina, 
Pryor further fails to teach that the controller is operatively coupled to an audio actuator. Ben-Yehuda teaches a speed measurement component which measures the movement rate across the tissue and provides indications communications instructions such as “faster” or “slower” or “just right” in order to provide a proper calculated dose of phototherapy (see Paras. [0080], [0128] and [0141]). Additionally, Gurovich is another related invention that is pertinent to the problem of controlling the speed of a phototherapy device across target tissue in which an audible alert is generated based on a sensed speed, such alert taking the form of any of a variety of sounds such as beeps etc. (see Para. [0046]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Pryor to further include an audio actuator for providing feedback to the surgeon/doctor concerning the speed of motion of 
Additionally, while Pryor teaches portion 104 which may be considered a handle, Pryor as modified by Ben-Yehuda above fails to specifically teach a handle “that is removably attached to said probe, such that probes having different massaging portion outer dimensions are able to be interchangeably attached to said handle, allowing a matching of probe massaging portion outer dimension to a patient's body tissue ability to stretch and displace around the outer surface of the massaging portion” Another reference, Gertner, teaches an analogous light therapy device which can be used in the vagina (see Para. 213) including a similar handheld probe having a distinct handle portion (102) connected to a probe having a body (106) and tip (118). Gertner teaches that the handle is removably attached to the probe (see Para. 59: “the tube 106 may be decoupled or removed from the hand piece 102 …” and ) and envisions that interchangeable, different sized tips could be used to adapt the device for different patients (see Para. 240: “… a plurality of sized tips, removable sheaths, etc. Thus, allowing a practitioner to reuse the device where clinically appropriate multiple times while adapting the device for use with a particular patient …”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Pryor in view of Ben-Yehuda to further include a detachable handle, as taught by Gertner, because (1) a dedicated handle-shaped portion would probe a convenient and comfortable surface for the practitioner’s hand during use (see the shape of Gertner’s handle specifically including surfaces for each 

Regarding Claim 66, Gurovich further teaches that position of the device can be monitored (see e.g. Para. [0066] and [0077]-[0078]) and that modifications based on the sensed position can be indicated (see Paras. [0080],[0083] and [0085]). Given that Pryor’s device is intended to provide a simultaneous light therapy and massaging therapy of the vagina (i.e. necessarily a sequence of in and out motions), and in view of Ben-Yehuda’s teaching concerning the maintenance of a desired correct speed in order to prevent incorrect dosing, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor in view of Ben-Yehuda and Gurovich to provide audio indications to a surgeon/physician to transition from “in” to “out” motion and vice versa at the appropriate respective locations, because doing so would help ensure that the proper dose of phototherapy is applied to all tissue regions. 

Regarding Claim 67, as discussed above, Gurovich teaches that the audio alert can be beep(s). 

Regarding Claim 68, as already discussed above, Ben-Yehuda and Gurovich provide that a desired speed is calculated based on the intended dose of phototherapy. Thus, in the modified device above, when a physician moves the device at the correct speed, the time to travel the full “in” direction would be the same as the time to travel the full “out” direction, and thus the audio alerts would be spaced apart by equal time intervals. 

Claims 66-68 are further rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Ben-Yehuda and Gurovich and Gertner as applied to claims 65-68 above, and further in view of US 2007/0208252 A1 to Makower (hereinafter “Makower”).
Regarding Claim 66, Pryor in view of Ben-Yehuda and Gurovich and Gertner renders this claim obvious as discussed above. However, in the interest of being thorough, Makower is another reference which is pertinent to the problem of controlling the direction of a treatment device inserted into a human body orifice, and specifically teaches that a computer monitoring the system may provide an indicator such as an audio indicator to indicate that the direction of the device should be turned to navigate toward a desired target location (see Para. [0140]). Given that Pryor’s device is intended to provide a simultaneous light therapy and massaging therapy of the vagina (i.e. necessarily a sequence of in and out motions), and in view of Ben-Yehuda’s teaching concerning the maintenance of a desired correct speed in order to prevent incorrect dosing, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor in view of Ben-Yehuda and Gurovich and Gertner to provide audio indications to a surgeon/physician to transition from “in” to “out” motion and vice versa at the appropriate respective locations, 

Regarding Claim 67, as discussed above, Gurovich teaches that the audio alert can be beep(s). 

Regarding Claim 68, as already discussed above, Ben-Yehuda and Gurovich provide that a desired speed is calculated based on the intended dose of phototherapy. Thus, in the modified device above, when a physician moves the device at the correct speed, the time to travel the full “in” direction would be the same as the time to travel the full “out” direction, and thus the audio alerts would be spaced apart by equal time intervals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anderson ‘407: see FIG. 3A, Para. 40.
Lee ‘619: see interchangeable probes 510, 520, 530 in FIG. 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, November 13, 2021